


Exhibit 10.24

 

CYMER, INC.

 

EXECUTIVE OPTION, BONUS AND

GROUP HEALTH COVERAGE EXTENSION PROGRAM

 

SECTION 1.         PURPOSE

 

This Executive Option, Bonus and Group Health Coverage Extension Program (the
“Program”) is designed to provide Eligible Executives (as defined herein) with
certain benefits (as described herein) as of the time at which such Eligible
Executive retires and ceases to serve the Company (as defined herein) on a
Full-Time (as defined herein) basis on the terms and conditions set forth
herein.

 

SECTION 2.         EFFECTIVE DATE

 

This Program was adopted by the Board of Directors of the Company on August 22,
2001 originally effective as of December 1, 2001, and most recently amended and
restated as of November 14, 2007.

 

SECTION 3.         DEFINITIONS

 

(a)           “CAUSE” means, with respect to a particular Eligible Executive,
the occurrence of any of the following: (i) such Eligible Executive’s conviction
of any felony or any crime involving fraud or dishonesty which has a material
adverse effect on the Company and/or its affiliates; (ii) such Eligible
Executive’s participation (whether by affirmative act or omission) in a fraud,
act of dishonesty or other act of misconduct against the Company and/or its
affiliates; (iii) conduct by such Eligible Executive which, based upon a good
faith and reasonable factual investigation, demonstrates such Eligible
Executive’s gross unfitness to serve; (iv) such Eligible Executive’s violation
of any fiduciary duty or duty of loyalty owed to the Company and/or its
affiliates; (v) such Eligible Executive’s breach of any material term of any
material contract between such Eligible Executive and the Company and/or its
affiliates which has a material adverse effect on the Company and/or its
affiliates; (vi) such Eligible Executive’s repeated violation of any material
Company policy which has a material adverse effect on the Company and/or its
affiliates; (vii) the Eligible Executive’s violation of state or federal law in
connection with the performance of the Eligible Executive’s job which has a
material adverse effect on the Company and/or its affiliates; (viii) such
Eligible Executive’s death or Disability; or (ix) such Eligible Executive’s
repeated neglect of duties or substandard performance that is not cured within
fifteen (15) days following notice of such neglect or deficient performance. 
The determination that a termination is for Cause shall be by the Committee, as
applicable, in its sole and exclusive judgment and discretion.

 

(b)           “COMMITTEE” means the Committee established by the Company’s Board
of Directors (and any delegatee(s) of such Committee) to administer this Program
in accordance with its terms.

 

1

--------------------------------------------------------------------------------


 

(c)           “COMPANY” means Cymer, Inc., and any successor entity following a
merger, reverse merger, the sale of all or substantially all of the assets, or
similar transaction with respect to Cymer, Inc.

 

(d)           “DISABILITY” means the Executive is prevented from performing his
duties to the Company by reason of any physical or mental incapacity that
results in Executive’s satisfaction of all requirements necessary to receive
benefits under the Company’s long-term disability plan due to a total
disability.

 

(e)           “ELIGIBLE EXECUTIVE” means any Executive or former Executive who
the Committee determines, in its sole and exclusive discretion, satisfies each
of the following conditions as of the Separation Date:

 

(i)            is in good standing with the Company,

 

(ii)           the Company does not have grounds to terminate the Executive for
Cause,

 

(iii)         voluntarily retires from employment with the Company,

 

(iv)          either (A) voluntarily relinquishes all options that are unvested
and unexercised as of the Separation Date and any other unvested equity awards
for which the shares subject to such awards have not yet been issued as of the
Separation Date which were granted to such Executive within the one-year period
prior to such voluntary retirement, or B) has an individual employment agreement
with the Company that otherwise provides for full acceleration of vesting of
Executive’s unvested equity awards as of the Separation Date.

 

(v)            satisfies either of the following service conditions:

 

(A)          Ten (10) consecutive Years of Service on a Full-Time basis (at
least five (5) of which were as an Executive) and the attainment of age
fifty-five (55); or

 

(B)           Fifteen (15) consecutive Years of Service on a Full-Time basis (at
least five (5) of which were as an Executive) and the attainment of age fifty
(50).

 

(f)            “EXECUTIVE” means an Officer, the Chief Technical Officer, the
Chief Technical Advisor or the Chief Intellectual Property Counsel of the
Company.

 

(g)           “FULL-TIME” means, with respect to a particular Eligible
Executive, he or she is scheduled to work forty (40) or more hours per week, or
such hours as required by a Committee-approved succession plan as described in
subsection 4(a) herein.

 

(h)           “GROUP HEALTH PLAN” means a plan offered by the Company that
provides medical, dental and/or vision coverage to the Company’s employees, but
does not include an Internal Revenue Code Section 125 health care reimbursement
plan.

 

(i)            “HEALTH BENEFIT PERIOD” means the twelve (12) month period
following the Eligible Executive’s Separation Date.

 

2

--------------------------------------------------------------------------------


 

(j)            “OFFICER” means, with respect to the Company, a person who is an
officer within the meaning of Section 16 of the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder.

 

(k)           “PARTICIPANT” means an Eligible Executive who has fulfilled the
requirements of Section 4 herein.

 

(l)            “SEPARATION DATE” means the effective date of the Eligible
Executive’s retirement from Full-Time status with the Company; provided that
such retirement also qualifies as a “separation from service” for purposes of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code and the regulations and
other guidance thereunder.

 

(m)          “SERVICE DATE” means the Eligible Executive’s first date of
employment with the Company.

 

(n)           “YEAR OF SERVICE” means a full year (i.e., a period of twelve
complete months) of service completed by an Eligible Executive, and “Years of
Service” means, with respect to such Eligible Executive, the number of Years of
Service measured from such Eligible Executive’s Service Date to such Eligible
Executive’s Separation Date, but excluding any monthly period during which
Executive is not employed by the Company.

 

SECTION 4.         DEPARTURE AND ENTITLEMENT REQUIREMENTS.

 

As a condition to becoming a Participant and receiving any of the benefits
pursuant to this Program, the Eligible Executive must satisfy each of the
following:

 

(a)           Successfully complete an approved succession planning process (the
exact length and satisfaction of which shall be determined by the Committee in
its sole and exclusive discretion) prior to such Eligible Executive’s Separation
Date to ensure a smooth transition following such Eligible Executive’s
retirement from the Company;

 

(b)           Within the time period set forth therein, but in no event later
than forty-five (45) days following termination of employment, the Eligible
Executive must provide the Company with a Release and Waiver of Claims (in the
form attached hereto as Exhibit A (the “Release and Waiver”) or such other form
of Release and Waiver as may be required by the Company), and such Release and
Waiver must become effective in accordance with its terms; and

 

(c)           On or before such Eligible Executive’s Separation Date, enter into
a Consulting Agreement with the Company (in the form attached hereto as
Exhibit B, as amended by the Company from time to time), a copy of which shall
be provided to Eligible Executives upon the distribution of this Program.

 

SECTION 5.         PARTICIPATION AND BENEFITS.

 

An Eligible Executive who timely signs and returns an executed Consulting
Agreement and an effective Release and Waiver as described in Section 4 shall
become a Participant as of the later of the effective date of the Consulting
Agreement and the Release and Waiver, and, subject to the terms and conditions
of the Consulting Agreement, shall be entitled to the following:

 

3

--------------------------------------------------------------------------------


 

(a)           Service as a consultant to the Company for a term of four
(4) years from the Separation Date;

 

(b)           Remuneration in the amount of one thousand dollars ($1,000.00) per
month during the term of the Consulting Agreement, which amounts shall accrue
and be paid on a monthly basis within thirty (30) days of the Company’s receipt
of the monthly invoice for such consulting services; provided, however, that no
payments of such remuneration shall be made any earlier than six (6) months
after the Separation Date to the extent necessary to satisfy the distribution
requirements of Internal Revenue Code Section 409A(a)(2)(B);

 

(c)           Continued vesting of stock options and other equity awards during
the term of the Consulting Agreement pursuant to the terms and conditions of the
applicable Company stock option plan and stock option agreement (not including
the stock options and other equity awards voluntarily relinquished as a
condition to receiving benefits under this Program, if applicable);

 

(d)           An extension of the period in which such Participant or, in the
event of such Participant’s death, such Participant’s beneficiary or
beneficiaries may exercise such Participant’s options following such
Participant’s termination of service with the Company to a date that is the
earlier of: (i) ninety (90) days from end of the term of the Consulting
Agreement, or (ii) the expiration of the maximum term of the option;

 

(e)           Continued availability of the AYCO Company for financial services
at Consultant’s own expense; and

 

(f)            Continue vesting during the term of the Consulting Agreement of
eligible bonus under the Executive 3-Year Cash Bonus Program, Long-Term
Incentive Bonus Plan and any successor plan to such plans; and

 

(g)           The Company will pay the premiums for coverage under the Company’s
Group Health Plan(s) for the Participant, Participant’s spouse, and
Participant’s eligible dependent children during the Health Benefit Period.  As
a condition to the benefits provided herein, the Participant must waive (and not
revoke such waiver) any and all rights under Title X of the Consolidated Omnibus
Budget Reconciliation Act (COBRA) of 1985 and Section 4980B of the Internal
Revenue Code of 1986.  The Participant, Participant’s spouse, and Participant’s
dependent children, acknowledge and agree that by accepting the Group Health
Plan premium payments provided by the Company during the Health Benefit Period
they are waiving such COBRA rights.  Following the Health Benefit Period, the
Participant, Participant’s spouse, and Participant’s eligible dependent
children, may participate in the Company’s Group Health Plan by paying for such
coverage at the Company’s Group Health Plan retirement group rate in effect at
the time such payment is due, until the earlier of: (1) the date the Participant
or the Participant’s spouse reaches age sixty-five (65) or becomes entitled to
Medicare coverage (Part A or Part B), (2) the Participant, Participant’s spouse,
or Participant’s dependent children cease to pay their applicable premiums for
coverage under the applicable Group Health Plan, or (3) the Participant,
Participant’s spouse, or Participant’s dependent children, as applicable,
otherwise cease to satisfy the eligibility requirements of the applicable Group
Health Plan.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, following the Health Benefit Period the Company
shall have no obligation to permit the Participant, the Participant’s spouse, or
the Participant’s eligible dependent children, to participate in the Company’s
Group Health Plan at the Company’s retirement group rate, if such Participant, 
Participant’s spouse, or Participant’s eligible dependent children, otherwise
become eligible for coverage under another health plan. The Company shall have
no obligation to continue the Participant’s, the Participant’s spouse, or the
Participant’s eligible dependent children coverage if the Company ceases to
sponsor a Group Health Plan.

 

The Company agrees that, in the event of the death of the Participant during the
term of the agreement, the Participant’s surviving spouse and the Participant’s
eligible dependent children covered under the Company’s Plan at the time of the
Participant’s death, shall be eligible to participate in the Company’s Group
Health Plan until they cease to be eligible to participate in the Company’s
Group Health Plan as described in this Section.  No further provisions in this
agreement are made available to a Participant’s surviving spouse or the
Participant’s dependent children.

 

(h)           Notwithstanding the foregoing, to the extent that there is any
conflict between the terms set forth in this Program and the terms of the
Consulting Agreement attached hereto (or as amended by the Company from time to
time), the terms of the Consulting Agreement shall control.

 

(i)            Notwithstanding anything to the contrary set forth herein, if the
Eligible Executive is entitled to a greater benefit under any individual
employment agreement than a benefit provided under this Program, the Eligible
Executive will receive the greater benefit provided under such individual
employment agreement in lieu of the lesser benefit provided under this Program,
as well as any additional benefits provided under this Program not included in
such individual employment agreement.

 

SECTION 6.         COMMITTEE

 

The Committee is empowered to construe and interpret the provisions of the
Program and to decide all questions of eligibility for benefits under this
Program and shall make all determinations, interpretations and decisions with
respect to this Program and the benefits provided hereunder in its sole and
absolute discretion which shall be conclusive and binding upon all persons.  The
Committee may at any time delegate to any other named person or body, or
reassume therefrom, any of its responsibilities or administrative duties with
respect to this Program.

 

SECTION 7.         AMENDMENT

 

Except as otherwise provided in this Section 7, the Company reserves the right
to amend this Program at any time and from time to time.  Any modification or
other amendment of this Program shall be only in writing and signed by the Chief
Executive Officer of the Company.  No such amendment of the Plan shall impair
the rights of an Executive or former Executive who has fulfilled the age and
service requirements of either subsection 3(e)(i) or 3(e)(ii) herein unless
(i) the Company requests the consent of such person and (ii) such person
consents in writing.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payments and other benefits set forth in the Executive
Option, Bonus and Group Health Coverage Extension Program, to which this Release
and Waiver is attached, I, [EXECUTIVE], hereby furnish CYMER, INC. (the
“Company”), with the following release and waiver (“Release and Waiver”).

 

In consideration for the benefits and other consideration provided under the
Executive Option, Bonus and Group Health Coverage Extension Program, I hereby
release the Company and its directors, officers, employees, shareholders,
agents, attorneys, predecessors, successors, affiliates, and assigns from any
and all claims, liabilities, or obligations, whether they are known or unknown
to me, arising out of, or in any way related to, events, acts, conduct, or
omissions that occurred prior to or on the date I sign this Release and Waiver. 
This general release includes, but is not limited to: (1) all claims directly or
indirectly arising out of or in any way connected with my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company;
(3) all contractual claims, including claims for breach of contract, wrongful
termination, or breach of the covenant of good faith and fair dealing; (4) all
tort claims, including claims for fraud, defamation, and emotional distress; and
(5) all federal, state, and local statutory claims including claims for
discrimination, harassment, or other claims arising under the federal Civil
Rights Act of 1964, as amended, the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), the California Fair Employment and Housing Act, and the California
Labor Code.

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADA and Title X of the Consolidated Omnibus Budget Reconciliation
Act (COBRA) of 1985 and Section 4980B of the Internal Revenue Code of 1986
relating to continuation coverage and conversion rights, that this Release and
Waiver is knowing and voluntary, and that the consideration given for this
Release and Waiver is in addition to anything of value to which I was already
entitled as an executive of the Company.  I further acknowledge that I have been
advised, as required by the Older Workers Benefit Protection Act, that: (a) the
release and waiver granted herein does not relate to claims under the ADEA which
may arise after this Release and Waiver is executed; (b) I should consult with
an attorney prior to executing this Release and Waiver; (c) I have twenty-one
(21) days in which to consider this Release and Waiver (although I may choose
voluntarily to execute this Release and Waiver earlier); (d) I have seven
(7) days following the execution of this Release and Waiver to revoke my consent
to this Release and Waiver; and (e) this Release and Waiver shall not be
effective until the seven (7) day revocation period has expired unexercised.

 

Date:

 

 

By:

 

 

 

[EXECUTIVE]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONSULTING AGREEMENT

 

This Consulting Agreement is entered into between                       (the
“Consultant” and CYMER, INC. (the “Company”)
effective                          .

 

WITNESSETH

 

WHEREAS, Consultant retired from his position of
                                         with the Company effective
                     and Consultant’s last day of employment with the Company
will be                                  (the “Separation Date”);

 

WHEREAS, the Company believes Consultant possesses significant skills and
knowledge in Consultant’s area of expertise of [                            ]
and can provide valuable consulting services to the Company and Consultant
wishes to provide such services to the Company;

 

WHEREAS, the Company and Consultant have agreed that Consultant will provide
consulting services as provided herein, pursuant to the terms and conditions
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:

 

1.             CONSULTING ENGAGEMENT.

 

1.1          Engagement of Services.  Consultant is hereby engaged by the
Company in the capacity of Consultant to the President of the Company for a
period of four years from the Separation Date or until such earlier date as this
Agreement is terminated pursuant to Section 4 below. (“Consulting Engagement”). 
During the Consulting Engagement, Consultant shall render such services in
connection with the business of the Company as may reasonably be requested from
time to time by the President of the Company or his designee, and Consultant
shall utilize his best efforts, skills and talents in the performance of those
services.  Consultant shall be available to perform such services, at such times
and locations as shall be mutually convenient to Consultant and the Company.

 

1.2          Prohibition Against Use Or Disclosure Of Proprietary And
Confidential Information. Consultant acknowledges and agrees to abide by his
continuing obligations under the Proprietary Agreement he signed with the
Company on                      (“Proprietary Agreement”), a copy of which is
attached hereto as Exhibit A.  In addition, Consultant agrees as a condition of
this Agreement to execute and comply with the Consultant Non-Disclosure
Agreement (“Consultant Non-disclosure Agreement”), a copy of which is attached
hereto as Exhibit B.

 

1.3          Limitations On Other Activities.     During the Consulting
Engagement, Consultant will not directly or indirectly (whether for compensation
or without compensation), as an individual proprietor, partner, stockholder,
officer, Consultant, consultant, director, joint

 

1

--------------------------------------------------------------------------------


 

venturer, investor, lender, or in any other capacity whatsoever (other than as
the holder of not more than one percent (1%) of the total outstanding stock of a
publicly held company), engage in any business activity that is competitive with
the business of the Company, (“Competitive Activity”). For purposes of the
Agreement, “Competitive Activity” shall be defined as obtaining employment,
performing work or providing services to Komatsu, Lambda Physik, Ushio, SVGL,
GigaPhoton, Applied Materials, Nikon, Canon, or ASML (or any related
corporation, partnership, or other related entity).  These Competitive
Activities are in addition to the limitations on Consultant’s activities set
forth in his Consultant Non-Disclosure Agreement and they are considered by the
parties to constitute a reasonable restriction for the purpose of protecting the
business of the Company.  However, if any such limitation is found by a court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

2.             COMPENSATION.

 

2.1          As compensation for Consultant’s services as a consultant hereunder
for services rendered during the Consulting Engagement, the Company shall pay
Consultant a fee of one thousand dollars ($1,000.00) per month, which amounts
shall accrue and be paid on a monthly basis within thirty (30) days of the
Company’s receipt of the monthly invoice for such consulting services.  To be
entitled to the consulting fee, the Consultant must provide such monthly invoice
within thirty (30) days following the close of the month for which such
consulting services were rendered.  Notwithstanding the foregoing, no consulting
services payments shall be made any earlier than six (6) months after the
Separation Date to the extent necessary to satisfy the distribution requirements
of Internal Revenue Code Section 409A(a)(2)(B).

 

2.2          In addition to such compensation, the Company will reimburse
Consultant for travel and other out-of-pocket costs reasonably incurred by him
in the course of performing services under this Agreement; provided, however,
that the Company shall not be obligated hereunder unless (i) the Company has
agreed in advance to reimburse such costs, and (ii) Consultant provides the
Company with appropriate receipts or other relevant documentation for all such
costs as part of any submission by him for reimbursement.

 

2.3          Consultant acknowledges and agrees that he is not entitled to and
will not receive any fees or other items of value in connection with either his
Consulting Engagement or any of his other obligations under Section 1 of this
Agreement, except as expressly set forth above.

 

3.             BENEFITS.

 

3.1          Provided Consultant satisfies the eligibility criteria stated in
Section 4 of the Executive Option, Bonus and Group Health Coverage Extension
Program (the “Program”), Consultant will be entitled to the benefits stated in
Section 5 of the Program.

 

4.             RIGHT TO TERMINATE.  The Company has the right to terminate this
Agreement only upon written notice to Consultant in the event that
(a) Consultant breaches any of his continuing obligations under the Proprietary
Agreement he signed on                      ; (b) Consultant

 

2

--------------------------------------------------------------------------------


 

commences a Competitive Activity in violation of Section 1.3 of this Agreement,
(c) Consultant’s death, or (d) Consultant becomes disabled during the Consulting
Engagement with a disability that prevents Consultant from performing his
obligations hereunder for a period of greater than twelve (12) months.
Consultant may terminate this Agreement upon thirty (30) days written notice to
Company.

 

5.             INDEPENDENT CONTRACTOR STATUS.

 

5.1          Independent Contractor Status.  It is understood and agreed that
Consultant is an independent contractor and not an Consultant, agent, joint
venturer or partner of the Company, and Consultant agrees not to hold himself
out as, or give any person reason to believe that he is, a Consultant, agent,
joint venturer or partner of the Company.

 

5.2          Consultant’s Responsibility for Tax Payments.  As an independent
contractor, Consultant is responsible for paying all required state and federal
taxes and insurance.  In particular, the Company will not withhold FICA
(Medicare and Social Security) from Consultant’s payments, make state or federal
unemployment insurance contributions on behalf of Consultant, withhold state and
federal income tax from Consultant’s payments, make disability insurance
contributions on behalf of Consultant, or obtain workers’ compensation insurance
on behalf of Consultant.  Consultant will indemnify the Company against any
liability for any of the payments or withholdings described in this Section 5.2.

 

5.3          Office Space; Support Services.  The Company shall provide
Consultant with office space and secretarial support if and when Consultant is
performing services under this Agreement on the Company’s premises, should he
desire to utilize them.

 

6.             MISCELLANEOUS.

 

6.1          Confidentiality.  Consultant shall hold the provisions of this
Agreement in strictest confidence and not publicize or disclose them in any
manner whatsoever; provided, however, that Consultant may disclose this
Agreement to his immediate family, attorneys, accountants, tax preparers and
financial advisers, provided the person to whom he intends to make such
disclosure first agrees to be bound by this provision, and he may also disclose
this Agreement insofar as such disclosure is required by law.

 

6.2          Binding Effect; Non-Assignability.  The rights and obligations of
the parties hereto shall bind and inure to the benefit of their respective
successors, assigns, heirs, executors and administrators, as the case may be;
provided that, as the Company has specifically contracted for Consultant’s
services, Consultant may not assign or delegate his consulting obligations under
this Agreement either in whole or in part without the prior express written
consent of an authorized officer of the Company.

 

6.3          Complete Understanding; Modification.  Effective the date first
stated above, Consultant’s Employment Agreement with the Company is no longer of
any force or effect.  This Agreement, including Exhibits A and B, constitutes
the complete, final and exclusive embodiment of the entire agreement between the
parties hereto with respect to the subject matter hereof.  This Agreement is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other such
promises and representations.  Any modification or amendment of this Agreement
shall be effective only if in writing and signed by Consultant and an authorized
officer of the Company.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

[CONSULTANT NAME]

 

CYMER, INC.

 

 

 

 

 

 

 

 

 

 

 

 

Date Signed:

 

 

 

Dated Signed:

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPRIETARY AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONSULTANT NON-DISCLOSURE AGREEMENT

 

--------------------------------------------------------------------------------
